Title: To Benjamin Franklin from Claude-Philibert Lombard: Letter and Memoir, 23 September 1781
From: Lombard, Claude-Philibert
To: Franklin, Benjamin


I.
Monsieur
Ce dim. 23. 7bre 1781
Vous trouverez cy joint un memoire dans l’affaire de M. shaffer—si vous vous interessez reellement a lui comme il me l’assuré et comme je crois qu’il le merite, il seroit bon que vous vous donniez la peine de voir demain lundi sur les 7. heures du soir M. Lefevre d’ammecourt conseiller au Parlement demeurant rue de l’université au coin de la rue du Bacq.
Je suis avec un profond respect Monsieur Votre très humble et très obeisst. Serviteur
Lombardavocat et Procur. au Parlem.rue du Cimetiere st. andré des arcs.
  
II.

  [September 23, 1781]
  Memoire

M. shaffer a vendû conjointement avec un s Morice, se qualiffiant d’officier ameriquain et ce par le ministere d’un sr Edeline fondé de procuration dud. s Morice, un navire nommé le hazard, au sr dautun negt. a Paris.
Il est dit dans l’acte que ce Navire est armé en guerre, propre pour la course et complet suivant l’etat annexé a l’acte.
Il est dit que les srs shaffer et Morice completteront L’armement d’après la visite que le s Dautun en feroit faire lors de sa prise de possession.
Le prix 60000. l.t que Le s shaffer et Le fondé de procuration de Morice reconnoissent avoir recû du Sr. d’autun.
Le sr d’autun est allé prendre possession du navire et s’etant appercû qu’il manquoit beaucoup de chose a l’armement il a fait faire visite et constater le deficit qui s’est trouvé evalué a 28.000 lt.
Le sr D’autun revenû a Paris a rendu plainte en escroquerie contre le sr shaffer, qui, dit-il, lui a vendû des choses qui n’existoit pas.
Sur la plainte le sr Morice a été entendu ainsi que le sr Edeline et sur leurs depositions le sr shaffer a été decreté de prise de corps.
Aujourdhui le s shaffer demande son enlargissement provisoire fondé sur ce que l’on ne pouvoit l’attaquer au criminel dans une affaire purement civile.
Les parties ont contractées par actes devant notaires c’est a dire civilement; les vendeurs les srs shaffer et Morice se sont soumis civilement a completter ce qui s’en defaudroit de l’armement du navire; pour les y obliger il n’y a que la voie civile.
Le s d’autun ne peut pas dire, Jay pris la voie criminelle parcequ’etant etranger le s shaffer pouvoit se soustraire aux loix civiles, mais on repond, que dès que le s Dautun a traité avec le s shaffer, il a suivi sa foi, il savoit que le s shaffer etoit etranger c’etoit a lui a en connoitre les consequences.
Un autre vice dans la procedure criminelle c’est que l’on a decreté le s shaffer sur la deposition du sr. Morice son covendeur et du sr. Edeline fondé de la procuration de ce covendeur qui, s’il y avoit un crime dans le fait du sr. shaffer seroient aussi coupables que lui et qu’ils n’ont pû le charger de leur propre fait.
Comme homme on appercoit bien que M. shaffer a été trompé qu’on lui a fait souscrire un acte dans lequel Il reconnoit avoir recû 60000 l.t. avec le sr. Morice, d’un navire qui n’en valloit pas moitié, on voit que M. shaffer n’a pas recû lad. somme mais la foi est due aux actes et aux yeux des Juges on verra qu’il a recû les 60.000 l.t.. Cependant comme le s Dautun est un homme qui a fait faillite, les Juges doivent prendre cette circonstance en consideration; d’un autre cotè les Juges doivent considerer la bonne foi de M. shaffer qui pour completter la suretè du s d’autun a remis de confiance en mains du notaire la grosse en parchemin d’un contract d’acquisition qu’il a faitte d’un bien a 20 Lieues de Philadelphie en 1780 qui vaut plus de 13000 livres Sterling.
Le soussigné pense que l’affaire est purement civile, que la qualité d’etranger peut nuire dans la circonstance a M. shaffer, mais que cette qualité ne sera point prejudiciable si Monsieur franklin veut bien l’appuyer de sa protection.
Lombard
 